12/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0119



                                  No. DA 19-0119

IN THE MATTER OF:

W.R.,

              Respondent and Appellant.

                            GRANT OF EXTENSION

        Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 28, 2021 within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        December 29 2020